.|>L»Jl\)

\OOO\]O'\U\

10
11
12
13
14
15

1116
17
18
19
20
21
22
23
24
25
26
27
28

 

less 02 2013

CLERK, U.S. DlSTR|CT ¢OURT

 

EASTERN D|STR|CTOF CAL|FORN|A
BY - -’
DEPuTv cLERh M"

UNITED STATES DISTRICT COUl{T

EASTERN DISTRICT OF CALIFORNIA

DAVID DANIELS, ) Case No.: l:l7-cv-00492 - DAD _ EPG (PC)
Plaintiff, § ORDER DISCHARGING THE WRIT OF HABEAS
) CORPUS AD TESTIFICANDUM AND
V' ) DIRECTING THAT PLAINTIFF BE
) TRANSPORTED BACK TO THE- CALIFORNIA
J_ VALENCIA, et al_, ) DEPARTMENT OF CORRECTIONS AND
. ) REHABILITATION
Defendant. )
) (Doc. NO. 36)

 

 

 

On November 2, 2018, the Court conducted a settlement conference between the parties, and .
Plaintiff appeared in person pursuant to a Writ of Habeas Corpus Ad Testiflcandum. The settlement
conference has concluded and Plaintiff David Daniels is no longer needed as a participant in this

proceeding.
Accordingly, IT IS HEREBY ORDERED that the Writ of Habeas Corpus Ad Testificandum is
DISCHARGED and Plaintiff shall be transported immediately back to the California Department of

Corrections and Rehabilitation.

IT IS SO ORDERED. ~

DATED: November 2, 2018

 

 

\)
lOATED STATES MAGISTRATE JUDGE

 

 

